Citation Nr: 0717758	
Decision Date: 06/13/07    Archive Date: 06/26/07	

DOCKET NO.  03-31 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for pulmonary tuberculosis, minimal, inactive, with 
pneumonitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The veteran had active service from April 1946 to October 
1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Manila, the Republic of the Philippines.

The case was before the Board in March 2006 at which time it 
was remanded in order that the veteran might be accorded a 
more current VA respiratory examination.  This was 
accomplished in October 2006.  The report of the examination 
has been associated with the claims folder.

As noted by the Board in its remand, in a July 2004 
statement, the veteran essentially indicated that he could 
not work because of impairment attributable to his service-
connected tuberculosis.  This matter is again referred to the 
RO for appropriate consideration.

In accordance with the provisions of 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2006), this case has been 
advanced on the Board's docket for good cause shown.


FINDING OF FACT

The veteran's service-connected tuberculosis is inactive and 
not productive of any impairment of daily functioning.  
Pulmonary function test scores are 83 percent FEV-1 pre 
bronchodilator and 91 percent post bronchodilator, and FVC 
scores of 64 percent pre bronchodilator and 75 percent post 
bronchodilator.




CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for tuberculosis are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 4.3, 4.7, 4.97, 
Diagnostic Codes 6600, 6730, 6731 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board had thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss in detail the evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and what this evidence shows, 
or fails to show, on the claim.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is relative equipoise, with the appellant prevailing 
in either event, or whether a preponderance of the evidence 
is against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate a claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.

The VCAA applies to all five elements of a service connection 
claim.  As indicated by the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), those elements are:  (1)  Veteran's 
status; (2) the existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) the 
degree of disability; and (5) the effective date of the 
disability.  It is the consensus opinion within VA that 
increased rating claims are treated analogously to service 
connection claims for VCAA purposes.  A letter dated in June 
2004 informed the veteran of the status of his claim and how 
he could help.  He was told what evidence had been received.  
He was informed that it was his responsibility to make sure 
that VA received all requested records that were not in the 
possession of a federal agency.  Subsequent to the Board's 
March 2006 remand, he was informed by letter dated in July 
2006 that he was to be scheduled for an examination in 
connection with his appeal.  This was accomplished with a 
comprehensive pulmonary disease examination in October 2006.

Since the Board is concluding that the evidence is against 
the assignment of a higher disability rating, there is no 
question as to an effective date to be assigned, and no 
further notice in this regard is needed.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board concludes VA's duty to assist has also been 
satisfied.  The duty to assist includes, when appropriate, 
the duty to conduct a thorough and contemporaneous 
examination on the veteran.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  The record reveals that a 
comprehensive VA pulmonary disease examination was accorded 
the veteran in October 2006.  The Board finds the examination 
is more than adequate upon which to base a decision.  In view 
of the foregoing, the Board finds VA has satisfied its duties 
to inform and assist the veteran in the development of his 
claim and the mandates of the VCAA have been satisfied.

Pertinent Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in VA's 
Schedule for Rating Disabilities (Rating Schedule).  The 
percentage ratings represent as far as can be practicably 
determined the average impairment in earning capacity 
resulting from diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degree of 
disability specified is considered adequate to compensate for 
considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned to the disability picture 
that more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the veteran.  38 C.F.R. § 4.3.

VA's Rating Schedule sets forth criteria pertaining to cases 
involving pulmonary tuberculosis based on either active or 
inactive disease processes.  These criteria provide that 
chronic pulmonary tuberculosis, if active, will warrant the 
assignment of a 100 percent rating.  38 C.F.R. § 4.97, 
Diagnostic Code 6730.  Under Code 6731, chronic inactive 
pulmonary tuberculosis is to be evaluated depending on the 
specific findings, to include the residuals of interstitial 
lung disease, restrictive lung disease, or restrictive lung 
disease, as appropriate (and otherwise, including 
thoracoplasty where that has occurred in connection with 
disease evaluation and treatment).  Where there is 
restrictive airway disease of any of the three types 
referenced above, then the disability rating provided is to 
be determined in accordance with the results of a pulmonary 
function test (PFT) and other relevant indicia concerning 
respiratory capacity (set forth in the applicable rating 
formula for each disease type) such as maximum exercise 
capacity, or required outpatient oxygen therapy.  See 
generally, 38 C.F.R. § 4.97 (Rating Schedule, respiratory 
system).

The Rating Schedule provides alternative diagnostic codes for 
veterans initially entitled to compensation for tuberculosis 
on or after August 19, 1968.  The Board notes that in this 
case service connection was granted for tuberculosis in a 
March 1976 rating decision.  A noncompensable evaluation was 
assigned, and effective date was given of July 3, 1951.

The pertinent regulations require rating residuals of lung 
disease as bronchial asthma under Diagnostic Code 6600; the 
pertinent portion of the rating criteria is as follows:

Forced expiratory volume in 1 second (FEV-1) less than 
40 percent of predicted value; or, the ratio of forced 
expiratory volume in 1 second to forced vital capacity (FEV-
1/FVC) less than 40 percent; or, diffusion capacity of the 
lung for carbon monoxide by the single breath method (DLCO) 
(SB)) less than 40 percent predicted; or, maximum exercise 
capacity less than 15 ML/KG/MIN oxygen consumption (with 
cardiac or respiratory limitation); or, cor pulmonale (right 
heart failure); or, right ventricular hypertrophy; or, 
pulmonary hypertension (shown by echo or cardiac 
catheterization); or, episodes of acute respiratory failure; 
or, requires outpatient oxygen therapy...100 percent.

FEV-1 of 40 to 55 percent predicted; or, FEV-1/FVC of 40 to 
55 percent; or, DLCO (SB) or 40 to 55 percent predicted; or, 
maximum oxygen consumption of 15 to 20 ML/KG/MIN (with 
cardiorespiratory limit)...60 percent.

FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 
70 percent, or, DLCO (SB) 56 to 65 percent 
predicted...30 percent.

FEV-1 of 71 to 80 percent predicted, or; FEV-1/FVC of 71 to 
80 percent, or, DLCO (SB) 66 to 80 percent predicted...10.  
38 C.F.R. § 4.97, Code 6600.

The Board notes that 38 C.F.R. § 4.96 states that ratings 
under Diagnostic Code 6600 through 6817 and 6822 through 6847 
will not be combined with each other.  Where there is lung or 
pleural involvement, ratings under Diagnostic Code 6819 and 
6820 will not be combined with each other or with Diagnostic 
Codes 6600 through 6817 or 6822 through 6847.  A single 
rating will be assigned under another diagnostic code which 
reflects the predominant disability with elevation to the 
next higher evaluation when the severity of the overall 
disability warrants such evaluation.

The veteran is in receipt of a 10 percent rating for his 
tuberculosis residuals.  Code 6600 provides ratings of 
30 percent and higher, provided that the evidence shows, at a 
minimum, pulmonary function test results, as indicated above, 
of FEV-1 of 56 to 70 percent predicted; or FEV-1/FVC of 56 to 
70 percent; or DLCO (SB) 56 to 65 percent predicted.  At the 
time of VA examination in November 2003, pulmonary function 
testing showed FEV-1 of 1.12 percent post bronchodilator.  
The veteran failed to report for the diffusion capacity with 
DLCO testing.

Of record is a medical certificate from a municipal health 
officer in the Philippines dated in June 2006.  It was 
indicated the veteran had a diagnosis of chronic bronchitis. 
Medicines were prescribed.  A notation was made that he had 
completed treatment for pulmonary tuberculosis in 1999, but 
he continued to complain of chronic cough and colds.  

Additional evidence includes a June 2006 statement from 
another private physician who indicated that the veteran was 
being seen by him for a cough.  Mention was also made of 
hypertension.  The veteran was to be seen for follow up 
purposes in 1 week.

At the time of examination for pulmonary tuberculosis 
purposes by VA in October 2006, the entire claims folder was 
reviewed by the examiner.  Current symptoms included 
coughing.  Chest X-ray studies showed clear lung fields.  The 
heart size was in the upper limits of normal.  Concentrate 
acid fast stain was negative.  Pulmonary function testing 
showed restriction on volume excursion.  DLCO was normal.  
There was also normal lung volume.  The veteran had FEV-1 of 
83, FEV-1/FVC of 77 percent, and a DLCO of over 100 percent 
post bronchodilator.  These scores clearly do not meet the 
minimum requirements for a higher rating than the 10 percent 
currently in effect.  Other than the notation of restriction 
on volume excursion, there were no abnormalities noted.  The 
examiner stated the tuberculosis was inactive and said that 
there was no impairment pertaining to the veteran's daily 
activities.  Essentially then, there is no showing that the 
veteran's residuals of tuberculosis have met the criteria for 
a higher rating than the 10 percent currently in effect.


ORDER

A disability rating in excess of 10 percent for pulmonary 
tuberculosis, minimal, inactive, with pneumonitis, is denied.


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


